



Exhibit 10.28


CHC GROUP LTD.
COMPENSATION TERMS FOR INDEPENDENT NON-EMPLOYEE DIRECTORS
Effective as of May 5, 2016
Terms of Compensation
Annual Amounts
Annual Cash Retainer
$125,000, payable quarterly in arrears
Non-Executive Chairman Annual Cash Retainer
$150,000
Annual Committee Chairman Fees
Audit: $20,000 Compensation: $15,000 Nominating & Governance: $10,000 Health &
Safety: $10,000
Annual Committee Membership Fees
Audit: $10,000 Compensation: $7,500 Nominating & Governance: $5,000 Health &
Safety: $5,000
Share Ownership Guideline
5x annual cash retainer within 5 years of becoming a director (e.g., current
ownership value is $450,000)










